Citation Nr: 0002923	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  96-00 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. Jose A. Juarvez


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to June 
1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied entitlement to a disability rating in excess of 30 
percent for PTSD.

In May 1998, the Board issued a decision denying an increased 
rating for PTSD.  In March 1999, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter, 
"the Court") vacated the May 1998 Board decision, and 
remanded the case to the Board to obtain translation of 
documents in the claims file from Spanish into English, and 
to readjudicate the appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The evidence reasonably shows that the veteran is unable 
to retain employment as a result of his PTSD.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.2, 4.7, 
4.10 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a disability rating greater than 30 
percent for his service-connected PTSD.  A person who submits 
a claim for veteran's benefits has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  The Court has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A claim for an 
increased rating for a disability is generally well grounded 
when an appellant indicates that the severity of the 
disability has increased.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992).  The veteran claims that his PTSD 
has worsened, and the Board finds that his claim for an 
increased rating is a well grounded claim.

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the Board 
finds that the facts relevant to the veteran's claim have 
been properly developed, such that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of his claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (1999).  
Nevertheless, the present level of disability is of primary 
concern, and the past medical reports do not have precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 

including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. § 4.10 (1999).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1999).

The veteran's PTSD is evaluated under 38 C.F.R. Part 4, 
Diagnostic Code 9411.  While the veteran's appeal for a 
higher rating has been pending, revised criteria for rating 
mental disorders, including PTSD, became effective.  See 61 
Fed. Reg. 52,965 (1996) (codified at 38 C.F.R. Part 4, 
effective November 6, 1996).  The Court has held that when a 
law or regulation changes after a claim has been filed, but 
before the administrative appeal process has been concluded, 
the version most favorable to an appellant applies.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In the present 
case, the Board finds that the regulations in effect prior to 
November 6, 1996 (the former regulations) are more favorable 
to the veteran.  Therefore, the Board will apply that version 
of the regulations to his claim.

Under the former regulations, PTSD was rated as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggravated energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment  
  .................................................. 100 percent


Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment  .............. 70 
percent

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of the psychoneurotic symptoms the 
reliability, flexibility, and efficiency 
levels are so reduced as to result in 
considerable industrial impairment
  ................................................... 50 percent

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment  
..................................... 30 percent

Less than criteria for the 30 percent, 
with emotional tension or other evidence 
of anxiety productive of mild social and 
industrial impairment  ............ 10 percent

There are neurotic symptoms which may 
somewhat adversely affect relationships 
with others but which do not cause 
impairment of working ability  ... 0 
percent

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

The Court has indicated that satisfaction of any one of the 
criteria for a 100 percent rating under Diagnostic Code 9411 
warrants a grant of a 100 percent rating.  Johnson v. Brown, 
7 Vet. App. 95, 99 (1994).

On VA psychiatric examinations in 1986 and 1987, the veteran 
reported that while he was serving in Korea, he was wounded 
by mortar fragments in both legs.  He reported that when he 
was wounded by the mortar fire, three or four of his friends 
were killed.  He reported that he saw a very close friend 
killed very near him.  He reported that he frequently relived 
those events, and that memories and nightmares about the 
events made him nervous.  He reported that at present he was 
easily startled by loud noises, and that he had insomnia.  He 
stated that he occasionally heard imaginary voices, and felt 
that people were following him.  The veteran reported that 
after service he had worked in a factory, but that as of 1986 
he had been unemployed for five years.  He reported that he 
was married, and that he spent time socializing with friends 
and relatives.  He stated that he felt afraid when he was 
around crowds or any kind of confrontation.  On examination 
in August 1986, the VA psychiatrist's diagnosis was PTSD.  In 
an August 1987 examination, the examining psychiatrist noted 
that the veteran's affect and mood were characterized by 
chronic depression.  The examiner's diagnosis was PTSD, 
moderately severe.

VA outpatient treatment notes from 1991 through 1993 
indicated that, in addition to a psychiatric disorder, the 
veteran has hypertension, diabetes mellitus, and facial 
paralysis with Bell's palsy.  On psychiatric evaluation in 
March 1993, the veteran reported insomnia, low stamina, and 
feelings of worthlessness.  He reported some impairment in 
orientation, and he described having everyday forgetfulness.  
The veteran reported that he had last worked as a security 
guard, and that by 1991, due to increasing insomnia, he felt 
that he was not able to work any more.  The examiner noted 
that the veteran was logical and approachable.  The examiner 
observed that the veteran's judgement, insight, and 
concentration were very poor.  The examiner concluded that 
the veteran was not able to engage in gainful employment.  
The examiner's diagnosis was depressive neurosis.

In a June 1993 psychiatric evaluation, the veteran reported 
symptoms of insomnia, nervousness, anger for little or no 
reason, anorexia, intolerance of noises, crying spells, and 
hearing voices of his army buddies.  The veteran's wife 
reported that the veteran hardly slept at night, and that the 
veteran was argumentative and frequently angry for little or 
no reason.  The veteran reported that mental and physical 
disorders had caused him to stop working.  He reported that 
he presently lived with his wife, and spent most of his time 
at home.  The examining psychiatrist, Robert Toro Soto, M.D., 
noted that the veteran was under treatment, with medication, 
for his psychiatric disorder.  Dr. Toro Soto observed that 
the veteran was coherent and logical, with a blunted affect, 
a depressed mood, and deficient concentration.  Dr. Toro 
Soto's diagnosis was primary, late onset dysthymia.

In a November 1993 report, psychiatrist Angel L. Rodriguez, 
M.D. indicated that he had interviewed the veteran.  The 
veteran reported that he had insomnia, incoherent speech at 
times, and hallucinations.  Dr. Rodriguez reported that there 
was not clear evidence of PTSD.  Dr. Rodriguez's diagnoses 
were residual schizophrenia, and dysthymia.

In January 1994, the veteran underwent a VA evaluation by a 
board of two psychiatrists, Miriam Marti, M.D., and J. 
Garcia-Saavedra, M.D.  Dr. Marti reported the veteran did not 
provide details about combat and being wounded, even when 
asked.  The veteran reported a post-service work history that 
included about fifteen years working as a merchant marine.  
Dr. Marti noted that the veteran had not reported that 
merchant marine work in earlier interviews.  Dr. Marti noted 
that the veteran had a very flat affect, with no expression 
of emotion, and that he was very vague in his answers when 
interviewed.  Dr. Marti and Dr. Garcia-Saavedra reported 
diagnoses of PTSD, by record; depression, not otherwise 
specified; and strong schizoid personality features.  They 
described the veteran's level of functioning as fair to poor.

In an April 1994 psychiatric evaluation, the veteran reported 
that he had ceased working in 1991 because of his emotional 
condition.  The examining psychiatrist, Luis A. Escabi, M.D., 
noted that the veteran's emotional condition was 
characterized by episodes of depression, crying, bad temper, 
and despair.  The veteran reported that he had suicidal 
ideas, great difficulty sleeping, and episodes of poor self-
control.  Dr. Escabi reported that he had been treating the 
veteran since November 1990.  Dr. Escabi reported that since 
April 1991 the veteran's emotional condition had been so 
impaired that he was not able to perform any type of work.  
Dr. Escabi's diagnosis was major depressive disorder, with 
psychosis.  Dr. Escabi assigned a Global Assessment of 
Functioning (GAF) of 51.

In September 1994, the United States Social Security 
Administration (SSA) found that the veteran had been totally 
disabled since December 1991, with a primary diagnosis of 
depressive neurosis.

In a November 1994 psychiatric evaluation, Dr. Toro Soto 
observed that the veteran was coherent and logical, but 
seemed detached at times.  Dr. Toro Soto noted that the 
veteran had an anxious affect and depressed mood, with 
adequate memory but deficient concentration.  Dr. Toro Soto's 
diagnoses were PTSD, and dysthymia secondary to physical 
disorders including diabetes mellitus and Bell's palsy.

On VA psychiatric evaluation in August 1995, the veteran 
expressed that he felt depressed and angry.  He indicated 
that he frequently argued with his wife and stepdaughter.  He 
reported that when he became particularly angry, he left the 
house for several hours, until he was able to calm down.  The 
veteran reported feeling depressed and empty most of the 
time, but he did not express any active suicidal or homicidal 
ideas.  He did not report any hallucinations.  VA 
psychiatrist Miriam Marti, M.D., noted that the veteran's 
affect was very flat and expressionless, and that his mood as 
sullen and withdrawn.  Dr. Marti noted that the veteran 
responded to questions, but did not elaborate or volunteer 
further information.  Dr. Marti's diagnosis was PTSD, by 
record, and depression, not otherwise specified.  Dr. Marti 
assigned a GAF of 51.

In a March 1996 hearing at the RO, psychiatrist Jose A. 
Juarvez, M.D., testified regarding the veteran's psychiatric 
condition.  Dr. Juarvez reported that he had interviewed the 
veteran several times, and that he had reviewed the veteran's 
claims file.  Dr. Juarvez reported that the veteran had a 
very flat affect.  He noted that the veteran had expressed 
that he wished he had died in Korea.  Dr. Juarvez noted that 
the veteran had expressed that he was particularly troubled 
by not having saved a soldier who was killed in Korea by a 
mortar round that exploded near the veteran and that soldier.  
Dr. Juarvez noted that the veteran had reported frequent 
nightmares about the death of that soldier, and 
hallucinations of the soldier during waking hours.  Dr. 
Juarvez noted that, despite taking psychiatric medications, 
the veteran had frequent nightmares and could not sleep more 
than two hours at a time.  Dr. Juarvez noted that the veteran 
had a very explosive temper, and frequently became angry at 
his wife and stepdaughter.  The veteran reported that when he 
became angry he isolated himself and tried to avoid any 
contact with his family members.

Dr. Juarvez noted that psychiatrists who had examined the 
veteran had diagnosed both PTSD and depression.  Dr. Juarvez 
expressed the opinion that the veteran's depressive symptoms 
and all of his psychiatric symptoms were manifestations of 
his PTSD, with origins in his experiences in Korea.  When 
asked whether he agreed with a GAF of 51 that another 
psychiatrist had assigned, Dr. Juarvez stated that he 
disagreed with that assessment.  Dr. Juarvez noted the 
veteran's lack of tolerance for his family members, his 
aggression and hostility toward his stepdaughter, and his 
withdrawal and isolation, all despite taking psychiatric 
medication.  Dr. Juarvez stated that the veteran was at risk 
for suicide and homicide, and stated that he would assign a 
GAF of 10 for the veteran's current condition.  He stated 
that the veteran was unable to work as a result of his 
psychiatric disorder.

The many psychiatric findings and opinions regarding the 
veteran's mental condition contain some differences in 
diagnosis.  The psychiatrists who have examined the veteran 
have found symptoms of PTSD, depression (or a similar 
diagnosis), or both.  The assignment of a rating for the 
veteran's service-connected PTSD is affected by what part of 
the veteran's psychiatric disability is considered to be 
attributable to PTSD.  The Board notes that one psychiatrist, 
Dr. Rodriguez, specifically found that there was no evidence 
that the veteran had PTSD.  Dr. Juarvez, in contrast, 
asserted that all of the veteran's psychiatric symptoms, 
including his symptoms of depression, are part of his PTSD 
and related to his experiences during service.  Several 
psychiatrists have noted both PTSD and depression without 
addressing whether the diagnoses represent one disorder, 
overlapping disorders, or separate disorders with 
distinguishable manifestations.  Except for Dr. Rodriguez, 
the psychiatrists who have provided a diagnosis that does not 
include PTSD have not specifically indicated that the 
veteran's symptoms are inconsistent with PTSD.

The Board recognizes that psychiatric diagnoses of a 
particular patient frequently encompass considerable 
variation of opinion.  The Board finds that the diagnoses and 
detailed reports from multiple psychiatrists adequately 
establish that PTSD forms at least part of the veteran's 
psychiatric disability.  Furthermore, the Board finds that 
the opinions of the psychiatrists who have examined the 
veteran do not provide a clear argument or basis for 
separating manifestations of PTSD from manifestations of 
depression.  Therefore, the Board concludes the most 
reasonable course is to evaluate the veteran's PTSD based on 
the evidence regarding his overall psychiatric impairment.

The veteran has reported on a number of occasions that he 
stopped working when his psychiatric symptoms worsened.  The 
examination reports provide history regarding the veteran's 
problems in interacting with his family members.  Dr. Juarvez 
stated that the veteran was unable to work as a result of his 
psychiatric disorder.  Dr. Escabi concluded that the 
veteran's psychiatric disorder made him too impaired to 
perform any type of work; and SSA found that the veteran was 
disabled primarily due to a psychiatric disorder.  Overall, 
the evidence supports a finding that the veteran is unable to 
retain employment due to his PTSD.  In light of the Court's 
holding in Johnson, supra, at 99, that satisfaction of any 
one of the criteria for a 100 percent rating for PTSD 
warrants a grant of a 100 percent rating, the Board finds 
that the effect of the veteran's PTSD on his employability 
calls for a 100 percent rating for his PTSD.  In light of the 
present grant of a 100 percent rating under the rating 
schedule, the Board finds that it is not necessary to address 
whether the appropriate authority should consider the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).



ORDER

Entitlement to a 100 percent schedular rating for PTSD is 
granted, subject to laws and regulations controlling the 
disbursement of monetary benefits.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

